Exhibit 10.3

 

July 27, 2004

 

Glenn J. Rufrano
1120 Avenue of the Americas
Suite 1200
New York, NY  10036

 

Dear Mr. Rufrano:

 

Reference is made to the Employment Agreement, dated as of February 23, 2000 (as
amended by that certain side letter agreement dated as of May 13, 2004, the
“Employment Agreement”), by and between you and us.  Capitalized terms used in
this letter have the meanings assigned to them in the Employment Agreement.

 

Pursuant to the terms of the Employment Agreement, the term of the Employment
Period continues through February 23, 2005, and thereafter, the Employment
Period automatically extends for one additional year unless either party
provides notice of nonrenewal by no later than August 9, 2004.  You and we
hereby agree that, notwithstanding the terms of the Employment Agreement, such
notice of nonrenewal need only be provided no later than October 9, 2004 with
respect to the period ending February 23, 2005.

 

If the foregoing is consistent with your understanding, please indicate your
agreement to the foregoing by signing below.

 

 

 

Sincerely,

 

 

 

 

 

NEW PLAN EXCEL REALTY TRUST, INC.

 

 

 

 

 

 

 

 

 

 

By:

     /s/ Steven F. Siegel

 

 

 

 

Steven F. Siegel

 

 

 

Executive Vice President, General Counsel
and Secretary

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

 

 

 

 

/s/ Glenn J. Rufrano

 

 

 

Glenn J. Rufrano

 

 

 

July 27, 2004

 

 

 

 

--------------------------------------------------------------------------------